Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Northcore annouces partnership with Cyberglobe International TORONTO, June 30 /CNW/ - Northcore Technologies Inc. (TSX: NTI; OTCBB: NTLNF), a global provider of asset management technology solutions, announced today that it has entered into a strategic partnership with Cyberglobe International Holdings AVV Ltd. Cyberglobe has engaged Northcore to create and manage the technology platform supporting Cyberglobe's city portal network. Cyberglobe is a subsidiary of the Pan Pacific Group International Ltd., a leading force in large project coordination throughout the Caribbean and South and Central American markets. "We are excited to be the lead technology provider for Cyberglobe," said Duncan Copeland, CEO of Northcore Technologies. "In addition to supporting Cyberglobe's broader content offerings to businesses and consumers, under our patent protection, we can position Cyberglobe with the exclusive transactional content of declining price online auctions for perishable goods and services." "We are very fortunate to have Northcore leading our technology platform and facilitating business opportunities," said Michael Smith, President of Cyberglobe. "Northcore has provided strategic systems consulting to Fortune 500 companies for many years, they have evidenced a solid track record operating GEasset.com, their domain expertise in the online auction channel includes a business process patent for declining price (Dutch) auctions and their management group that has a depth of experience in online business network creation. Our combined ability to initially feature Dutch auctions for the Caribbean tourism industry, makes Northcore an ideal technology partner for Cyberglobe." << About Northcore Technologies Inc. >> Northcore Technologies provides software solutions and services that help organizations source, manage and sell their capital equipment and assets.
